MIE Case
    (Rev. 9/09)2:20-cv-11251-MOB-RSW                        ECF
                Order Regarding Reassignment of Companion Case - Civil   No. 4 filed 05/26/20      PageID.110      Page 1 of 1



                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF MICHIGAN

Group 1 Automotive, Inc. et al.,


                       Plaintiff(s),                                           Case No. 2:20-cv-11251

v.                                                                             Honorable Stephen J. Murphy, III

ALPHA Corporation et al.,                                                      Magistrate Judge R. Steven Whalen


                       Defendant(s).
                                                                          /

                                ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.            12-02311      . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Marianne O. Battani
and Magistrate Judge Mona K. Majzoub                      .


                                                                               s/Stephen J. Murphy, III
                                                                               Stephen J. Murphy, III
                                                                               United States District Judge

                                                                               s/Marianne O. Battani
                                                                               Marianne O. Battani
                                                                               United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: 5/26/2020                                                               s/ S Schoenherr
                                                                              Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Marianne O. Battani
